[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION re: MOTION FOR CONTEMPT (#120) AND MOTION TO RE-ARGUE (#121)
The defendant's motion for contempt is denied. Notwithstanding same, it was the intent of the court in paragraph 6 of the judgment that the plaintiff transfer $8,000 (the amount is undisputed) from his 401K plan directly to the defendant's CT Page 2430 retirement account. The parties are ordered to cooperate in doing this as expeditiously as possible.
The plaintiff's motion for (sic) re-argue is granted, but the relief requested is denied, without prejudice. The judgment of the court in paragraph 8 stated that "The plaintiff shall provide for the defendant, to the extent permitted by law, and for the minor children, all at his expense, such health, medical, dental and orthodontia insurance as may be reasonably available through his employment." (Emphasis added). In the defendant's motion for articulation, (#119) paragraph 1, both questions are answered in the affirmative. However, there is no order for insurance beyond what is reasonably available. Either party may move the court for a more specific order in this regard.
So Ordered.
KAVANEWSKY, J.